     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 1 of 24 Page ID
                                      #:7888


1     Jamie L. Wine (Bar No. 181373)
      Email: jamie.wine@lw.com
2     LATHAM & WATKINS LLP
      885 Third Avenue
3     New York, NY 10022
      Phone: (212) 906-1200
4
5     Michele D. Johnson (Bar No. 198298)
      E-mail: michele.johnson@lw.com
6     LATHAM & WATKINS LLP 650
      Town Center Drive, 20th Floor
7     Costa Mesa, CA 92626
      Phone: (714) 540-1235
8
      Counsel for Defendant
9     U.S. SOCCER FEDERATION, INC.
      (Additional counsel identified on
10    signature page)
11                           UNITED STATES DISTRICT COURT
12                          CENTRAL DISTRICT OF CALIFORNIA

13    ALEX MORGAN, et al.,                            Case No. 2:19-cv-01717-RGK-AGR

14                      Plaintiffs,                   DEFENDANT’S RESPONSE TO
                                                      PLAINTIFFS’ EVIDENTIARY
15         v.                                         OBJECTIONS

16    U.S. SOCCER FEDERATION, INC.,                   Judge:     Hon. R. Gary Klausner
                                                      Hearing:   March 30, 2020 at 9:00 a.m.
17                      Defendant.                    Place:     Courtroom 850

18
19
20
21
22
23
24
25
26
27
28
                                                  i

      DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 2 of 24 Page ID
                                      #:7889


1
      I.       Introduction
2
           Plaintiffs’ Objections to Evidence Submitted in Support of Defendant’s Motion for
3
      Summary Judgment (“Objections”) are meritless. At the outset, the Objections ignore that
4
      at summary judgment, only the substance of proffered evidence must be admissible, not
5
      the form. See Dinkins v. Schinzel, 362 F. Supp. 3d 916, 922-923 (D. Nev. 2019) (citing
6
      2010 Amendment to Fed. R. Civ. P. 56 and disregarding all objections on authenticity at
7
      summary judgment, as the substance itself could be admissible at trial); Fraser v.
8
      Goodale, 342 F.3d 1032, 1036 (9th Cir. 2003) (“At the summary judgment stage, we do
9
      not focus on the admissibility of the evidence’s form. We instead focus on the
10
      admissibility of its contents”) (citing Block v. City of Los Angeles, 253 F. 3d 410, 418–19
11
      (9th Cir. 2001) (“To survive summary judgment, a party does not necessarily have to
12
      produce evidence in a form that would be admissible at trial, as long as the party satisfies
13
      the requirements of Federal Rules of Civil Procedure 56.”)). Accordingly, the majority of
14
      Plaintiffs’ objections (including on authenticity and foundation) are patently premature.1
15
           Substantively, the Objections assert arguments with no basis in the law, or even
16
      common sense. For example, Plaintiffs object that Sunil Gulati, a 35-year veteran of the
17
      world of international soccer, former President of U.S. Soccer from 2006-2018, and
18
      member of the FIFA Council (f/k/a FIFA Executive Committee), does not have the
19
      requisite personal knowledge to attest to rudimentary facts about the landscape of
20
      international soccer. Similarly, Plaintiffs object that Mr. Gulati and Tom King cannot
21
      proffer evidence regarding events at collective bargaining negotiations, despite the fact
22
      that both were members of U.S. Soccer’s negotiating team and attended bargaining
23
      sessions.
24
25
26    1
       Despite Plaintiffs’ premature Objections, Defendant still addresses each in turn.
27    However, this discussion does not waive Defendant’s argument on the premature nature
28    of the Objections, and Defendant hereby seeks to incorporate this argument to each of the
      below discussions.
                                                  1
       DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
      62496511v.6
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 3 of 24 Page ID
                                      #:7890


1
            Perhaps most perplexing is that Plaintiffs seek to exclude evidence that forms the very
2
      foundation of their own claims. Plaintiffs’ lawsuit alleges that pay practices contained in
3
      its collective bargaining agreements are discriminatory. Despite the fact that Plaintiffs’
4
      claims stem from these agreements, Plaintiffs’ Objections seek to exclude evidence from
5
      the very collective bargaining process that led to those pay practices, including written
6
      contract proposals, discussions at the bargaining table, and other information that reflects
7
      the course of negotiations and the intent of the negotiating parties. Plaintiffs’ hearsay
8
      objections often ignore that this evidence is being offered at summary judgment, not at
9
      trial; thus, there is no opportunity to provide live testimony. In addition, collective
10
      bargaining proposals and related discussions are not hearsay; they are the bargaining
11
      process. Indeed, if the Court is to consider whether the pay practices are discriminatory, it
12
      is essential that evidence of the natural give-and-take nature of negotiations, which led to
13
      the pay practices, be considered.
14
            Plaintiffs’ Objections should be overruled in their entirety.
15
      II.      Argument
16
               A.     Gulati Dec. ¶ 21 and Ex. 1
17
            Plaintiffs object to Gulati Dec. ¶ 21 and Ex. 1 on the grounds of lack of personal
18
      knowledge and lack of foundation, failure to authenticate, and hearsay. In Paragraph 21
19
      of his declaration, Mr. Gulati declares that the FIFA World Cup is “often described as the
20
      most popular sporting event in the world . . .” (Gulati Dec. ¶ 21) and attaches an
21
      electronic article on the World Cup from the Encyclopedia Britannica. (Gulati Dec. ¶ 21,
22
      Ex. 1.)
23
            Mr. Gulati’s declaration attests that he has been in the world of international soccer
24
      for more than 35 years. (Gulati Dec. ¶ 1-4.) He has served at the highest levels of the
25
      sport, including as a member and/or Chairman of various U.S. Soccer Committees and
26
      Task Forces since 1984, Executive Vice President of U.S. Soccer from 2000-2006,
27
      President of U.S. Soccer from 2006-2018, and as a member of the FIFA Council since
28
                                                      2
      DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 4 of 24 Page ID
                                      #:7891


1
      2013.2 (Gulati Dec. ¶¶ 4, 7.) While he was President of U.S. Soccer, Mr. Gulati
2
      participated in the 2012-2013 collective bargaining negotiations, which culminated in the
3
      2013 Memorandum of Understanding. (Gulati Dec. ¶ 23.) Mr. Gulati further established
4
      that one of U.S. Soccer’s purposes is to promote soccer in the United States, including
5
      through national and international games and tournaments, such as the World Cup.
6
      (Gulati Dec. ¶¶ 9-10, 21-22.)
7
          Based on his wealth of experience in the world of international soccer, Mr. Gulati
8
      states that the World Cup is “often described as the most popular sporting event in the
9
      world, based on the number of people who watch it.” He further provides, as simply an
10
      example to support his statement, the Encyclopedia Britannica’s article on the World
11
      Cup, which states that the World Cup “is likely the most popular sporting event in the
12
      world, drawing billions of television viewers every tournament.”3 (Gulati Dec. ¶ 21, Ex.
13
      1.) Focusing on his statement in isolation of the article, Mr. Gulati clearly has the
14
      knowledge base and experience to describe the relative popularity of the World Cup.
15
      Indeed, it is hard to imagine who, if not Mr. Gulati, would have the personal knowledge
16
      requisite to provide this characterization.
17
          Plaintiffs object that Mr. Gulati has not established what the Encyclopedia Britannica
18
      is or that he has personal knowledge of its contents. This objection is absurd. In addition
19
20
21    2
        The FIFA Council was formerly known as the FIFA Executive Committee. (Gulati Dec.
22    ¶ 7.)
      3
        Plaintiffs object that the Ex. 1 does not support Mr. Gulati’s statement that the Men’s
23    World Cup is “often” described as anything. (Objections, p. 2.) Through his declaration,
24    Mr. Gulati has established his ability to declare how popular this event is; the article is
      merely an example of that fact. Regardless, it is well within the authority of the Court to
25    take judicial notice of this type of fact (e.g., that the Super Bowl is the most watched
26    football game in America or that baseball is more popular than curling), and U.S. Soccer
      requests that it do so if necessary. See Fed. R. Evid. 201(b) and (d) (when requested, a
27    court must take judicial notice of facts that are “not subject to reasonable dispute in that it
28    is ... capable of accurate and ready determination by resort to sources whose accuracy
      cannot reasonably be questioned.”)
                                                       3
      DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 5 of 24 Page ID
                                      #:7892


1
      to the fact that, at summary judgment, the Court merely considers whether the substance
2
      of the proffered evidence would be admissible at trial, Mr. Gulati attached a copy of the
3
      article to his signed declaration, which he executed under penalty of perjury. Next, Mr.
4
      Gulati need not have personal knowledge to authenticate the document. It is self-
5
      authenticating under Federal Rule of Evidence 902(6) as a periodical. In considering
6
      print-outs from internet articles, courts consider the “distinctive characteristics” of the
7
      website in determining whether a document is sufficiently authenticated See Ciampi v.
8
      City of Palo Alto, 790 F. Supp. 2d 1077, 1091 (N.D. Cal. 2011) (considering internet
9
      print-outs which had sufficient indicia of authenticity, including distinctive newspaper
10
      and website designs, dates of publication, page numbers, and web addresses); Perfect 10,
11
      Inc. v. Cybernet Ventures, Inc., 213 F. Supp. 2d 1146, 1153–54 (C.D. Cal. 2002).
12
      Examination of the content of Exhibit 1 to Gulati’s Declaration shows that it is the
13
      complete article entitled “World Cup,” from the Encyclopedia Britannica website,
14
      published by Encyclopedia Britannica, Inc. on January 22, 2020, and accessed on
15
      February 19, 2020. (See Gulati Dec. ¶ 21, Ex. 1, p. 3.) Ex. 1 to Mr. Gulati’s declaration is
16
      self-authenticating under Federal Rule of Evidence 902(6).
17
            B.     Gulati Dec. ¶¶ 21-22 and Exs. 2-7
18
         Plaintiffs object to Gulati Dec. ¶¶ 21-22 and Exs. 2-7 on the grounds of lack of
19
      personal knowledge and lack of foundation, failure to authenticate, and hearsay. Exhibits
20
      2-7 of Mr. Gulati’s declaration are FIFA’s Television Audience Reports, which specify
21
      the television viewership details for both the men’s and women’s World Cups from 2010-
22
      2019. (Gulati Dec. ¶¶ 21-22.) Mr. Gulati attests that these Reports are publicly available
23
      on FIFA’s website and that he had access to them in his role on the FIFA Council. (Id.)
24
      Further, Mr. Gulati declares that these Reports are consistent with his personal
25
      knowledge of the television ratings for the Women’s and Men’s World Cups.
26
         At the outset, with regard to Plaintiffs’ objection that Mr. Gulati has not established
27
      that he has personal knowledge of the Reports, this should be disregarded, as Mr. Gulati
28
                                                    4
      DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 6 of 24 Page ID
                                      #:7893


1
      attached copies if the Reports article to his signed declaration, which he executed under
2
      penalty of perjury. Moreover, based on his membership on the FIFA Council, Mr. Gulati
3
      clearly can and has authenticated these reports. Similarly, his background establishes that
4
      he has personal knowledge sufficient to say that the viewership reports are consistent
5
      with his own personal knowledge of the ratings for these tournaments.
6
         With regard to Plaintiffs’ hearsay objections, the Television Audience Reports qualify
7
      under the exception for “market quotations, tabulations, lists, directories, or other
8
      published compilations, generally used and relied upon by the public or by persons in
9
      particular occupations.” Fed. R. Evid. 803(17). FIFA relies on the Television Audience
10
      Reports to gauge and track public interest in the event, much in the way that individuals
11
      may rely on rates from the Federal Reserve website. See Hess v. Riedel-Hess, 794 N.E.2d
12
      96, 103-04 (Ohio Ct. App. 2003) (finding that a valuation of a vehicle calculated by the
13
      National Automobile Dealer Association website was admissible even when a reliable
14
      print source valuation was also submitted); Elliott Assoc., L.P. v. Banco de la Nacion,
15
      194 F.R.D. 116, 121 (S.D.N.Y. 2000) (holding that rates acquired from the Federal
16
      Reserve Board website or from Bloomberg are admissible under Fed. R. Evid. 803(17)).
17
         Further, the Television Audience Reports should be considered under Federal Rule of
18
      Evidence 807, which provides that statements should not be excluded if they are
19
      supported by sufficient guarantees of trustworthiness, and are more probative on the point
20
      for which it is offered than other evidence. Fed. R. Evid. 807(a). FIFA’s Television
21
      Audience Reports are highly probative on the viewership of both the Men’s and
22
      Women’s World Cup; indeed, there is no better evidence on the ratings for both events.
23
            C.     Gulati Dec. ¶¶ 47, 48
24
         Plaintiffs object to Gulati Dec. ¶¶ 47, 48 on the grounds of lack of foundation. Again,
25
      this objection is meritless, as at summary judgment, the Court merely considers the
26
      substance of the proffered evidence, not the form. In Paragraph 47, Mr. Gulati states that
27
      “[t]he unique opportunity to form a subsidiary to organize and host [the Copa America
28
                                                    5
      DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 7 of 24 Page ID
                                      #:7894


1
      Centenario] would not have existed if U.S. Soccer did not field a senior men’s
2
      international soccer team.” (Gulati Dec. ¶ 47.) The 2016 Copa America tournament
3
      occurred while Mr. Gulati was President of U.S. Soccer. (Gulati Dec. ¶¶4, 46.) A
4
      subsidiary of U.S. Soccer (of which Mr. Gulati was President) organized and hosted the
5
      tournament. (Id.). Accordingly, based on his role with U.S. Soccer, Mr. Gulati has
6
      established his personal knowledge as to the impetus for that Copa America opportunity.
7
      See, e.g., See In re Kaypro, 218 F.3d 1070, 1075 (9th Cir. 2000) (“Personal knowledge
8
      may be inferred from a declarant's position,” citing Self-Realization Fellowship Church v.
9
      Ananda Church of Self-Realization, 206 F.3d 1322, 1330 (9th Cir. 2000)). Mr. Gulati has
10
      laid a proper foundation for this evidence.
11
         Plaintiffs also object to Mr. Gulati’s statement that “FIFA owns and monetizes all
12
      commercial rights associated with the FIFA World Cup and the FIFA Women’s World
13
      Cup tournaments, such as television broadcast rights and the right to sell tickets to attend
14
      the games.” (Gulati Dec. ¶ 48.) Again, Mr. Gulati was elected to the FIFA Council in
15
      2013 and remains a member today. (Gulati ¶ 7.) Further, he was also appointed to the
16
      Board of Directors of the FIFA Women’s World Cup in 1999 and 2003. (Gulati Dec. ¶
17
      5.) Based on this knowledge and background as having served in the highest levels of
18
      FIFA, Mr. Gulati has laid a proper foundation to qualify his statement on FIFA’s
19
      ownership of commercial rights.
20
            D.     Gulati Dec. ¶¶ 50-53, 55 and Exs. 8-12
21
         Plaintiffs object to Gulati Dec. ¶¶ 50-53, 55 and Exs. 8-12 on the grounds of lack of
22
      personal knowledge and lack of foundation, failure to authenticate, and hearsay. The
23
      exhibits are Prize Money Memoranda sent to U.S. Soccer, and Mr. Gulati explicitly
24
      explained that FIFA awarded prize money as described in those memoranda and, further,
25
      that U.S. Soccer received prize money in accordance with the memoranda.
26
         The objection that Mr. Gulati does not have personal knowledge of these documents
27
      and cannot establish a foundation or authenticate them is without merit. First, they are
28
                                                    6
      DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 8 of 24 Page ID
                                      #:7895


1
      attached to his signed declaration; to claim that he does not have knowledge of the
2
      documents is absurd. Next, as detailed above, Mr. Gulati, as the former President of U.S.
3
      Soccer and current FIFA Council member has personal knowledge of FIFA’s
4
      publications, especially those sent to U.S. Soccer. See, e.g., See In re Kaypro, 218 F.3d
5
      1070, 1075 (9th Cir. 2000) (“Personal knowledge may be inferred from a declarant’s
6
      position,” citing Self-Realization Fellowship Church v. Ananda Church of Self-
7
      Realization, 206 F.3d 1322, 1330 (9th Cir. 2000)). In addition, Mr. Gulati’s declaration
8
      specifies the amount of money that U.S. Soccer, itself, received particular to each Word
9
      Cup, which matches and validates the amounts contained in the Prize Money
10
      Memoranda.
11
         Even if the Court determines that Mr. Gulati has somehow not authenticated these
12
      documents, they can be authenticated by a brief review of their contents. Every Prize
13
      Money Memorandum is on FIFA letterhead, addressed to the associations that have
14
      qualified for the particular World Cup, dated, and signed by the either FIFA’s Deputy
15
      Secretary General or Secretary General. Under Rule 901(b)(4) “documents . . . could be
16
      authenticated by review of their contents if they appear to be sufficiently genuine.” Las
17
      Vegas Sands, LLC v. Nehme, 632 F.3d 526, 533 (9th Cir. 2011) (court stating that a letter
18
      was potentially authenticated by review of its contents and characteristics) (quoting Orr
19
      v. Bank of Am., 285 F.3d 764, 778 n. 24, superseded by statute on other grounds.)
20
         Plaintiffs’ objection that the Prize Money Memoranda are hearsay is without merit for
21
      two reasons. First, Mr. Gulati has personally declared that prize money was awarded in
22
      accordance with those memoranda, so the memoranda themselves are not necessary to
23
      prove that fact. Second, the memoranda also are offered to demonstrate that Mr. Gulati
24
      knew how much prize money had been awarded for prior World Cups when negotiating
25
      later collective bargaining agreements and their provisions regarding World Cup bonuses.
26
27
28
                                                   7
      DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 9 of 24 Page ID
                                      #:7896


1
            E.     Gulati Dec. ¶ 54
2
         Plaintiffs object to Gulati Dec. ¶ 54 on the grounds of lack of personal knowledge and
3
      lack of foundation. In his declaration, Mr. Gulati states that “[i]n 2018, FIFA awarded
4
      $38 million in prize money to the French Football Federation because France won the
5
      2018 FIFA World Cup.” (Gulati Dec. ¶ 54.) Mr. Gulati has been in the world of
6
      international soccer for more than 35 years and was a member of the FIFA Council in
7
      2018. (Gulati Dec. ¶¶ 1, 4, 7.) As such, Mr. Gulati has established that he has the
8
      requisite foundation to attest to the amount of prize money awarded to the winner of the
9
      2018 Men’s World Cup.
10
            F.     Gulati Dec. ¶ 66 and Ex. 14
11
         Plaintiffs object to Gulati Dec. ¶ 66 and Ex. 14 on the grounds of lack of personal
12
      knowledge and lack of foundation, and failure to authenticate. Ex. 14 is a November 1,
13
      2012 memorandum, the first written contract proposal that U.S. Soccer received from the
14
      WNTPA. (Gulati ¶ 66.) Mr. Gulati’s declaration attests that he led the 2012-2013
15
      collective bargaining negotiations with the WNTPA on behalf of U.S. Soccer. (Gulati ¶
16
      63.) As Mr. Gulati established that he was the lead negotiator, a contract proposal that
17
      U.S. Soccer received is clearly within the realm of his personal knowledge, providing
18
      sufficient authentication of the document. See, e.g., Surf City Steel, Inc. v. Int’l
19
      Longshore & Warehouse Union, No. CV140560BROSSX, 2016 WL 10637085, at *5
20
      (C.D. Cal Sept. 12, 2016), on reconsideration in part, No. CV1405604BROSSX, 2016
21
      WL 10637079 (C.D. Cal. Dec. 28, 2016), aff'd, 780 F. App’x 467 (9th Cir. 2019).
22
      Further, this document can be authenticated by a review of its contents. The document is
23
      on letterhead of the WNTPA representative, and identifies the recipient (U.S. Soccer),
24
      and the date (November 1, 2012). See, e.g., Las Vegas Sands, LLC v. Nehme, 632 F.3d at
25
      533 (court stating that a letter was potentially authenticated by review of its contents and
26
      characteristics). Accordingly, even if Mr. Gulati had not authenticated this contract
27
      proposal (which he has), review of the contents provides that authentication.
28
                                                     8
      DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 10 of 24 Page ID
                                       #:7897


1
            G.     Gulati Dec. ¶ 67
2
         Plaintiffs object to Gulati Dec. ¶ 67 on the grounds of hearsay. Specifically, they
3
      object to Mr. Gulati’s statement that “WNT Player Lauren Cheney communicated to us
4
      during [a collective bargaining meeting] that the players were grateful for what they were
5
      paid and understood that they were among the highest compensated teams in the world.”
6
      In this lawsuit, Plaintiffs have alleged that the pay practices in their collective bargaining
7
      agreement are discriminatory. Contrary to that allegation, Ms. Cheney’s statement
8
      provides evidence that, during the 2012-2013 collective bargaining negotiations (even
9
      before they received increases in 2013 and again in 2017), a WNT player admitted that
10
      the players were grateful for their compensation. This is a party admission because Ms.
11
      Cheney is a member of the Plaintiff class. See, e.g., Pierce v. County of Orange, 519 F.3d
12
      985 (9th Cir. 2007) (district court did not abuse its discretion in admitting statements of
13
      absent class members as admissions of a party-opponent under Federal Rule of Evidence
14
      801(d)(2)(A)).
15
         Further, Ms. Cheney’s statement is not hearsay because the Federal Rules of Evidence
16
      allow statements that are relevant to the making of a contract; here, one of the collective
17
      bargaining agreements. See Acree v. Tyson Bearing Co., Inc., 128 Fed. Appx. 419, 434
18
      (6th Cir. 2005) (statements during negotiations have a bearing on the intent underlying
19
      subsequent conduct, and are admissible as part of the “verbal act of contract offer and
20
      acceptance”); Preferred Properties, Inc. v. Indian River Estates, Inc., 276 F.3d 790, 798
21
      n. 5 (6th Cir. 2002) (“The verbal acts doctrine applies where ‘legal consequences flow
22
      from the fact that words were said, e.g. the words of offer and acceptance which create a
23
      contract.’” (quoting Black’s Law Dictionary 1558 (6th Ed. 1990)). Mr. Gulati offers Ms.
24
      Cheney’s statement not only to prove the truth of the matter asserted (that the players
25
      actually were grateful for what they were paid, based on Ms. Cheney’s party admission),
26
      but also to prove that these words were spoken during the negotiations. See Mueller v.
27
      Adnor, 972 F.2d 931, 937 (8th Cir. 1992) (stating that a contract is a verbal act to which
28
                                                    9
       DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 11 of 24 Page ID
                                       #:7898


1
      the law attached duties and liabilities and thus is not hearsay, and that “various
2
      communications - e.g., conversations, letters, and telegrams - relevant to the making of
3
      the contract are also not hearsay”). Ms. Cheney’s statement during bargaining bears upon
4
      Mr. Gulati’s intent, during negotiations, and can shed light on why U.S. Soccer
5
      negotiated in the manner that it did. This statement is thus admissible under Fed. R. Evid.
6
      803(3).
7
            H.     Gulati Dec. ¶ 68 and Ex. 15
8
         Plaintiffs object to Gulati Dec. ¶ 68 and Ex. 15 on the grounds of hearsay. Ex. 15 is a
9
      December 4, 2012, email from USSF’s Chief Financial Officer, Eric Gleason, to WNTPA
10
      representatives, attaching U.S. Soccer’s initial proposal for compensation terms during
11
      the 2012-2013 negotiations, which eventually led to a collective bargaining agreement
12
      that Plaintiffs claim to be unlawful. In his declaration, Mr. Gulati explains some of the
13
      items in the attached proposal.
14
         This email and Mr. Gulati’s statement describing the proposal are not hearsay. They
15
      reflect what U.S. Soccer proposed during contract negotiations. See Cloverland-Green
16
      Spring Dairies, Inc. v. Pennsylvania Milk Marketing Bd., 298 F.3d 210, 218 n. 20 (3d
17
      Cir. 2002) (the Third Circuit stating that the district court should have permitted
18
      admission of a contractual offer, as an offer “is a ‘verbal act,’ not hearsay, because the
19
      statement itself has legal effect); Mueller v. Adnor, 972 F.2d at 937 (stating that a
20
      contract is a verbal act to which the law attached duties and liabilities and thus is not
21
      hearsay, and that “various communications - e.g., conversations, letters, and telegrams -
22
      relevant to the making of the contract are also not hearsay”); Hebert Industrial Insulation
23
      Corp., 312 NLRB 602, 608 (1993) (testimony of reports received by union was not
24
      offered to establish the truth thereof but “only that they were received and acted
25
      upon . . .”) In addition, U.S. Soccer’s proposal bears upon the state of mind of Mr. Gulati
26
      and the U.S. Soccer bargaining team during negotiations, and thus is also admissible
27
      under Fed. R. Evid. 803(3).
28
                                                    10
       DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 12 of 24 Page ID
                                       #:7899


1
         Plaintiffs also object that Gulati Dec. ¶ 68 “is objectionable hearsay” because it
2
      “summarizes the content of the document.” Plaintiffs cite no authority for the proposition
3
      that a witness is not permitted to describe some of the contents of a document without
4
      describing them all or to “summarize” a document. The basis for this objection is unclear
5
      and should be disregarded in its entirety.
6
            I.     Gulati Dec. ¶ 70 and Ex. 16
7
         Plaintiffs object to Gulati Dec. ¶ 70 and Ex. 16 on the grounds of hearsay. Ex. 16 is a
8
      document prepared by U.S. Soccer that provides a compensation-to-revenue ratio for
9
      both the MNT and WNT from 2005-2011 and further shows that over this time period,
10
      U.S. Soccer earned than $95 million from MNT game revenue and less than $15 million
11
      from WNT game revenue.
12
         As explained by Mr. Gulati in his declaration, this document was prepared in the
13
      course of negotiations to guide U.S. Soccer’s proposals. It is not being offered to prove
14
      the truth of the matter asserted (i.e., that the numbers and analysis on this document are
15
      correct). Rather, the document is offered to show its effect on Mr. Gulati and U.S.
16
      Soccer’s state of mind during negotiations with the WNTPA. One of U.S. Soccer’s
17
      defenses in this case is that its compensation proposals during negotiations were driven
18
      by considerations of revenue-generation. This document supports that fact by showing
19
      the revenue information Mr. Gulati possessed at the time. Fed. R. Evid. 803(3). See Acree
20
      v. Tyson Bearing Co., Inc., 128 Fed. Appx. at 434 (in considering testimony about what
21
      someone said during negotiations, the court determined that the statement “was not used
22
      to prove the truth of the matter asserted, but to show [] state of mind in adopting the
23
      proposal.”); see also Means v. City & County of San Francisco, 749 F. Supp. 2d 998,
24
      1005, n.2 (N.D. Cal. 2010) (in employment discrimination case, court holding that
25
      proffered statement was not hearsay because it was offered to show its impact on the
26
      decision-maker).
27
28
                                                   11
       DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 13 of 24 Page ID
                                       #:7900


1
         Plaintiffs also object that Gulati Dec. ¶ 70 “is objectionable hearsay” because it
2
      “summarizes the content of the document.” Plaintiffs cite no authority for the proposition
3
      that a witness is not permitted to describe some of the contents of a document without
4
      describing them all or to “summarize” a document. The basis for this objection is unclear
5
      and should be disregarded in its entirety.
6
            J.     King Dec. ¶¶ 18, 20, 23, 25, 30, 34, 44, 45, 47
7
         Plaintiffs object to particular statements within Tom King’s Declaration ¶¶ 18, 20, 23,
8
      25, 30, 34, 44, 45, and 47 on the grounds of hearsay. Mr. King’s declaration attests that
9
      he is the Managing Director of Administration for U.S. Soccer and has worked for U.S.
10
      Soccer since 1994. (King Dec. ¶ 1.) Mr. King further stated that he was a core member of
11
      the bargaining team during the negotiations between U.S. Soccer and the WNTPA that
12
      culminated in the 2017-2021 collective bargaining agreement (King Dec. ¶ 16.) After
13
      establishing this foundation, Mr. King’s declaration recounts what he witnessed at the
14
      bargaining table. Plaintiffs object to a number of paragraphs wherein Mr. King describes
15
      what either U.S. Soccer or the WNTPA proposed or discussed during negotiations.
16
         These statements are not hearsay for a number of reasons. First, the statements serve
17
      to generally characterize what occurred during the negotiations. See Surf City Steel, Inc.
18
      v. Int’l Longshore & Warehouse Union No. CV1405604BROSSX, 2016 WL 10637085,
19
      at *5. Next, any statements that Mr. King recounts are not being offered to prove the truth
20
      of the matter asserted. Each of these statements are made by either a U.S. Soccer
21
      representative or a WNTPA representative —whether the statements were true (such as
22
      whether one side would accept a particular proposal) is immaterial.
23
         Mr. King’s attestation of what was said during negotiations is not hearsay because the
24
      Federal Rules of Evidence allow admission of statements that are relevant to the making
25
      of the parties’ collective bargaining agreement. See Acree v. Tyson Bearing Co., Inc., 128
26
      Fed. Appx. at 434 (6th Cir. 2005) (statements during negotiations have a bearing on the
27
      intent underlying subsequent conduct, and is admissible as part of the “verbal act of
28
                                                   12
       DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 14 of 24 Page ID
                                       #:7901


1
      contract offer and acceptance”); Preferred Properties, Inc. v. Indian River Estates, Inc.,
2
      276 F.3d at 798 n. 5 (“The verbal acts doctrine applies where ‘legal consequences flow
3
      from the fact that words were said, e.g. the words of offer and acceptance which create a
4
      contract.’” (quoting Black’s Law Dictionary 1558 (6th Ed. 1990)); Mueller v. Adnor, 972
5
      F.2d at 937 (stating that a contract is a verbal act to which the law attached duties and
6
      liabilities and thus is not hearsay, and that “various communications - e.g., conversations,
7
      letters, and telegrams - relevant to the making of the contract are also not hearsay”).
8
         The statements are offered to show the state of Mr. King’s and U.S. Soccer’s mind in
9
      considering and responding to proposals by the WNTPA. See Acree v. Tyson Bearing
10
      Co., Inc., 128 Fed. Appx. at 434 (in considering testimony about what someone said
11
      during negotiations, the court determined that the statement “was not used to prove the
12
      truth of the matter asserted, but to show [] state of mind in adopting the proposal.”)
13
         Again, Plaintiffs’ lawsuit alleges discrimination based on pay practices contained in
14
      the parties’ collective bargaining agreement. Evidence, such as here, which bears upon
15
      what the parties said about why the parties agreed to those pay practices is not hearsay
16
      and must be considered at summary judgment.
17
            K.     King Dec. ¶ 41
18
         Plaintiffs object to King Dec. ¶ 41 on the grounds of lack of personal knowledge and
19
      lack of foundation. As specified above, Mr. King has established that he was a core
20
      member of the 2016-2017 negotiating team. Without question, he has sufficient basis to
21
      state what occurred during the negotiations of which he was a core member. Surf City
22
      Steel, Inc. v. Int'l Longshore & Warehouse Union, No. CV1405604BROSSX, 2016 WL
23
      10637085, at *5 (court overruling personal knowledge objection where declarant was on
24
      bargaining committee for contract and thus, established that he had personal knowledge
25
      of the particular negotiations).
26
27
28
                                                   13
       DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 15 of 24 Page ID
                                       #:7902


1
            L.     King Dec. ¶¶ 21, 29 and Exs. 7, 9
2
         Plaintiffs object to King Dec. ¶¶ 21, 29 and Exs. 7, 9 on the grounds of lack of
3
      personal knowledge and lack of foundation, failure to authenticate, and hearsay. Both Ex.
4
      7 and Ex. 9 are emails from U.S. Soccer General Counsel Lisa Levine to the then-
5
      WNTPA Executive Director, Rich Nichols attaching U.S. Soccer’s bargaining proposals.
6
      (King ¶¶ 16, 17.) Mr. King was a core member of the U.S. Soccer bargaining team along
7
      with Ms. Levine (King Dec. ¶ 16.) As Mr. King attested, he obtained a copy of each of
8
      these emails from Ms. Levine, the author of the documents. (See King Dec. ¶¶ 21, 29. )
9
         Accordingly, Mr. King has established his personal knowledge of the documents
10
      sufficient to authenticate them. Regardless, each of these documents can be authenticated
11
      by a review of its contents: it shows the sender, the recipient (with email addresses
12
      redacted for privacy), and the date and time.
13
         Next, Plaintiffs’ claim that Mr. King’s characterization of the proposals, and the
14
      proposals themselves, is “is objectionable hearsay” because it “summarizes the content of
15
      the document.” Plaintiffs cite no authority for the proposition that a witness is not
16
      permitted to describe some of the contents of a document without describing them all or
17
      to “summarize” a document. The basis for this objection is unclear and should be
18
      disregarded in its entirety.
19
            M.     King Dec. ¶ 22
20
         Plaintiffs object to King Dec. ¶ 22 on the grounds of lack of lack of foundation and
21
      hearsay. In this paragraph, Mr. King describes one of U.S. Soccer’s proposals and how it
22
      compared to the compensation structure in the WNT’s 2013-2016 collective bargaining
23
      agreement, as well as the MNT’s 2011-2018 CBA. Mr. King attested that he is
24
      responsible for all non-technical operations of the MNT and WNT, that his direct reports
25
      administer compensation under the collective bargaining agreements, that he is familiar
26
      with both the aforementioned CBAs, that he was a core member of U.S. Soccer’s
27
      negotiating team, and that he personally possessed a copy of the proposal in question.
28
                                                   14
       DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 16 of 24 Page ID
                                       #:7903


1
      (King Dec. ¶¶ 2, 4, 8, 13, 14, 16, 21.) Accordingly, he has laid all the foundation
2
      necessary to be able to explain the nature of the CBAs and how they compare to a
3
      proposal made by his bargaining team.
4
         Plaintiffs’ objection that Mr. King’s statement is hearsay is nonsensical. There is no
5
      out of court statement in this Paragraph. He is simply describing the contents of
6
      documents. To the extent that Plaintiffs claim that the CBA is hearsay, that makes no
7
      sense and the objection must be disregarded. See, e.g., Jones v. AT & T, No. C 07–3888
8
      JF, 2008 WL 902292, *2 (N.D. Cal. Mar. 31, 2008) (holding that “[r]elevant case law
9
      supports the proposition that the Court may take judicial notice of a CBA . . .”); Hall v.
10
      Live Nation Worldwide, Inc., 146 F. Supp. 3d 1187, 1192-1193 (C.D. Cal. 2015) (taking
11
      judicial notice of CBA). Again, this is summary judgment; the Court merely considers
12
      whether the substance of the proffered evidence would be admissible at trial. Without
13
      question, Mr. King’s testimony providing a description of U.S. Soccer’s bargaining
14
      proposal and its CBAs must be considered.
15
            N.     King Dec. ¶ 24 and Ex. 8
16
         Plaintiffs object to King Dec. ¶ 24 and Ex. 8 on the grounds of lack of personal
17
      knowledge and lack of foundation, and failure to authenticate. Ex. 8 is an email from Mr.
18
      Nichols to Ms. Levine, providing details with regard to a prior discussion during
19
      bargaining. The Paragraph simply describes the substance of the email. Mr. King
20
      obtained a copy of this email from Ms. Levine, the recipient, with whom he was on the
21
      bargaining team. (King ¶¶ 16, 24.) Accordingly, Mr. King has established personal
22
      knowledge as to the email and to the contents therein sufficient to authenticate the
23
      documents. Regardless, each of these documents can be authenticated by a review of its
24
      contents: it shows the sender, the recipient (with emails redacted for privacy), and the
25
      date and time. See, e.g., Las Vegas Sands, LLC v. Nehme, 632 F.3d at 533 (court stating
26
      that a letter was potentially authenticated by review of its contents and characteristics).
27
28
                                                   15
       DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 17 of 24 Page ID
                                       #:7904


1
            O.     King Dec. ¶¶ 36, 37, 42 and Exs. 11, 12, 16
2
         Plaintiffs object to King Dec. ¶¶ 36, 37, 42 and Exs. 11, 12, 16 on the grounds of
3
      hearsay. Each of the attached documents are collective bargaining proposals made by
4
      U.S. Soccer in February or March 2017. The negotiation over these proposals, in part, is
5
      what eventually led to a collective bargaining agreement that Plaintiffs now claim is
6
      unlawful.
7
         U.S. Soccer’s proposals are not hearsay; the Federal Rules of Evidence allows
8
      statements that are relevant to the making of a contract. These proposals are offered to
9
      show the ongoing course of negotiations leading to the formation of the collective
10
      bargaining agreement. See Cloverland-Green Spring Dairies, Inc. v. Pennsylvania Milk
11
      Marketing Bd., 218, n. 20 (the Third Circuit stating that the district court should have
12
      permitted admission of a contractual offer, as an offer “is a ‘verbal act,’ not hearsay,
13
      because the statement itself has legal effect); Mueller v. Adnor, 972 F.2d at 937 (stating
14
      that a contract is a verbal act to which the law attached duties and liabilities and thus is
15
      not hearsay, and that “various communications - e.g., conversations, letters, and
16
      telegrams - relevant to the making of the contract are also not hearsay”); Hebert
17
      Industrial Insulation Corp., 312 NLRB at 608 (testimony of reports received by union
18
      was not offered to establish the truth thereof but “only that they were received and acted
19
      upon . . .”) U.S. Soccer’s proposals also bear upon the state of mind of Mr. King and the
20
      U.S. Soccer bargaining team during negotiations and are also admissible under Fed. R.
21
      Evid. 803(3).
22
            P.     King Dec. ¶¶ 39, 40, 43 and Ex. 14, 15, 17
23
         Plaintiffs object to King Dec. ¶¶ 39, 40, 43 and Ex. 14, 15, 17 on the grounds of
24
      failure to authenticate. These documents, collective bargaining proposals made by the
25
      WNTPA during the 2017 negotiations, eventually led to a collective bargaining
26
      agreement that Plaintiffs now claim is unlawful. Mr. King attests in his declaration that
27
28
                                                    16
       DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 18 of 24 Page ID
                                       #:7905


1
      he was a core member of the U.S. Soccer bargaining team that led to the 2017 collective
2
      bargaining agreement. (King Dec. ¶ 16.) As a member of negotiation team, Mr. King
3
      has established his personal knowledge as to the proposals sufficient to authenticate the
4
      documents. See, e.g., Surf City Steel, Inc. v. Int’l Longshore & Warehouse Union, No.
5
      CV140560BROSSX, 2016 WL 10637085, at *5. Regardless, each of these proposals can
6
      be authenticated by a review of their contents: each contains a heading identifying the
7
      document as a WNTPA proposal and is dated. Therefore, even if Mr. King failed to
8
      authenticate the proposals (which he did not), the review of the document itself
9
      establishes their authenticity. See Las Vegas Sands, LLC v. Nehme, 632 F.3d at 533 (court
10
      stating that a letter was potentially authenticated by review of its contents and
11
      characteristics). Regardless, at summary judgment, the Court considers whether the
12
      substance, not the form, of the evidence would be admissible. Plaintiffs’ Objection
13
      should be disregarded.
14
            Q.     The Irwin Report
15
         Plaintiffs object to the Irwin Report on the grounds that it is unreliable expert
16
      testimony and is prejudicial, referencing a prior motion to exclude portions of it on the
17
      sole ground that parts of it are irrelevant based on Plaintiffs’ flawed view of the law. This
18
      is not a proper objection to evidence. If Plaintiffs believe the evidence is irrelevant, they
19
      should argue the point in their memorandum of points and authorities (and they have).
20
      To the extent the Court is prepared to consider this Objection based on a separately-filed
21
      motion, then Defendant refers the Court to its March 9, 2020, Opposition to Plaintiffs’
22
      Motion to Exclude Defendant’s Expert Testimony. (Dkt. 188.)
23
            R.     Dkt. Nos. 171-51 and 171-52
24
         Plaintiffs object to Dkt Nos. 171-51 and 171-52 on the grounds of lack of personal
25
      knowledge and lack of foundation, failure to authenticate and hearsay. Both of these
26
      documents (a video transcript (Dkt. No. 171-51) and a July 6, 2019 tweet (Dkt. No. 171-
27
      52)) were authenticated by Megan Rapinoe at her deposition, applicable excerpts of
28
                                                    17
       DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 19 of 24 Page ID
                                       #:7906


1
      which were attached to Defendant’s Opposition at Dkt. 171-50. (Rapinoe Dep. 284:8-
2
      285:12, 297:6-18.)
3
         Next, Plaintiffs’ claims that the transcription of the video and the tweet are hearsay are
4
      incorrect. Ms. Rapinoe is a Plaintiff, a Class Representative, and a very public face of this
5
      lawsuit. They are a Party Admission. See In re Homestore.com, Inc. Sec. Litig., 347 F.
6
      Supp. 2d 769, 781 (C.D. Cal. 2004); Fed. R. Evid. 801(d)(2) (statements by a party
7
      are admissions of a party opponent and admissible as non-hearsay). Specifically, in Dkt.
8
      171-51, in comparing the Women’s National Team and the Men’s National Team,
9
      Rapinoe states, in part, that “pay structure is different. We play different games. We’re
10
      different rankings in the world. Like, it’s just apples to oranges.” This statement is
11
      diametrically opposed to Plaintiffs’ central claim in this lawsuit: that the WNT is
12
      comparable to the MNT, and supports U.S. Soccer’s position that the two compensation
13
      structures are not amenable to comparison. As such, it qualifies as an admission. Next, in
14
      Dkt. 171-52, Ms. Rapinoe stated, in part, that “[o]bviously I’m the first to step up and
15
      fight with [U.S. Soccer] and nudge them a little more but they backed us tremendously.
16
      Compared to every other federation in the world, I don’t think it’s close. We don’t often
17
      give them kudos but that’s definitely one I’m willing to give. They back the team in a
18
      very strong way and have pushed the game, not only in our country but around the world,
19
      to a level where, without that, we wouldn’t be here in the world game. So I think they do
20
      deserve a tremendous amount of credit for that and we will continue to nudge them
21
      forward.” Again, this is an admission because it touches on an issue central to the
22
      litigation: U.S. Soccer’s treatment of the WNT, and it tends to rebut Plaintiffs’ allegations
23
      regarding discriminatory intent on the part of U.S. Soccer. Ms. Rapinoe’s statement that
24
      U.S. Soccer deserves credit for advancing women’s soccer must be considered.
25
            S.     Dkt. No. 171-54
26
         Plaintiffs object to Dkt No. 171-54 on the grounds of failure to authenticate. Dkt. No.
27
      171-54 is a Sports Illustrated article titled “American Voices Meghan Klingenberg.” It is
28
                                                   18
       DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 20 of 24 Page ID
                                       #:7907


1
      a news article printed from Sports Illustrated’s website. The exhibit identifies both the
2
      specific url of the article, along with the date that this article was captured (January 15,
3
      2020). Accordingly, it is self-authenticating under Federal Rule of Evidence 902(6) as a
4
      periodical. See Ciampi v. City of Palo Alto, 790 F. Supp. 2d 1077, 1091 (N.D. Cal. 2011)
5
      (considering internet print-outs which had sufficient indicia of authenticity, including
6
      distinctive newspaper and website designs, dates of publication, page numbers, and web
7
      addresses); Perfect 10, Inc. v. Cybernet Ventures, Inc., 213 F. Supp. 2d 1146, 1153–54
8
      (C.D. Cal. 2002).
9
         In addition, Ms. Klingenberg authenticated the article during her deposition, which
10
      was attached to Defendant’s Opposition at Dkt. 171-53. (Klingenberg Dep. 41:2-17,
11
      46:12-15.)
12
            T.     Dkt. No. 171-55
13
         Plaintiffs object to Dkt No. 171-55 on the grounds of failure to authenticate and
14
      hearsay. Dkt. No. 171-55 is a one-page excerpt from John Langel’s March 24, 2016
15
      deposition in United States Soccer Federation, Inc., v. United States Women’s National
16
      Soccer Team Players Association, Case No. 1:16-cv-01923 in the Northern District of
17
      Illinois. The deposition testimony offered in this excerpt supported U.S. Soccer’s
18
      statement that the WNT players voted unanimously to approve all compensation
19
      provisions in the 2013 Memorandum of Understanding. (SUF ¶ 116.)
20
         At the outset, this deposition testimony is self-authenticating. For Plaintiffs’ counsel
21
      to question the authenticity of this deposition excerpt is particularly perplexing, given
22
      that Plaintiffs’ counsel (David Feher) was present for, and questioned Mr. Langel
23
      during, the deposition in question. Plaintiffs’ claim that the deposition testimony is
24
      hearsay also fails. Again, this is summary judgment, it is not trial and thus live testimony
25
      is not possible at this stage. Mr. Langel was the Executive Director of the WNTPA at the
26
      time and testified about the ratification process.
27
28
                                                    19
       DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 21 of 24 Page ID
                                       #:7908


1
            U.     Dkt. No. 171-57
2
         Plaintiffs object to Dkt No. 171-57 on the grounds of failure to authenticate and
3
      hearsay. This document is the Constitution and By-laws of the WNTPA. Rebecca Roux,
4
      the WNTPA Executive Director, authenticated the WNTPA’s Constitution in her
5
      deposition testimony, excerpts of which were attached to Defendant’s Opposition at Dkt.
6
      186-97, also attached here as Ex. 1. (Roux Dep. 31:18-32:12; 34:3-5.) Accordingly, The
7
      Constitution and By-laws were properly authenticated by Ms. Roux. Even setting aside
8
      Mr. Roux’s testimony, the document is identifiable by its contents. The first page titles
9
      the document as “CONSTITUTION AND BY-LAWS OF UNITED STATES
10
      WOMEN’S NATIONAL SOCCER TEAM PLAYERS ASSOCIATION,” and the last
11
      page indicates that it was ratified on April 22, 2018. The contents provide information
12
      sufficient to authenticate Dkt No. 171-57. See Las Vegas Sands, LLC v. Nehme, 632 F.3d
13
      at 533 (court stating that a letter was potentially authenticated by review of its contents
14
      and characteristics).
15
         The Constitution is not hearsay when submitted for the purpose of showing what
16
      authority the Constitution grants, which is the purpose of its submission here. This is akin
17
      to objecting to the submission of a mission statement as evidence of an organization’s
18
      mission or a corporation’s articles of incorporation for evidence that it was incorporated
19
      in a particular state. At a minimum, the Constitution’s grant of authority is a “verbal act”
20
      that has legal effect (a grant of authority) and therefore is not hearsay. See Fed. R. Evid.
21
      801 advisory committee’s note; Cloverland-Green, 298 F.3d at 218, n.20. It is a meritless
22
      objection. See, e.g., Grant v. Aurora Loan Servs., 736 F. Supp. 2d 1257, 1265 (C.D. Cal
23
      2010) (court admitting company’s articles of incorporation over hearsay objection).
24
            V.     Dkt. No. 171-59
25
         Plaintiffs object to Dkt No. 171-59 on the grounds of failure to authenticate. In fact,
26
      this March 29, 2017 collective bargaining proposal by the WNTPA was authenticated
27
      through deposition testimony of Rebecca Roux, attached to Defendant’s Opposition at
28
                                                   20
       DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 22 of 24 Page ID
                                       #:7909


1
      Dkt. 171-56. (Roux Dep. 295:12-22.) Ms. Roux’s testimony properly authenticates this
2
      bargaining proposal. Further, the document contains enough information to be self-
3
      authenticating. Specifically, it contains the heading of “2017-3-29 WNTPA Proposed
4
      WNT CBA Financial Terms” and provides a proposal of financial terms for the period of
5
      2017-2021. The contents provide information sufficient to authenticate Dkt No. 171-59.
6
      See Las Vegas Sands, LLC v. Nehme, 632 F.3d at 533 (court stating that a letter was
7
      potentially authenticated by review of its contents and characteristics).
8
            W.     Dkt. Nos. 171-62, 171-63, 171-64, 171-65
9
         Plaintiffs object to Dkt Nos. 171-62, 171-63, 171-64, 171-65 on the grounds of failure
10
      to authenticate. These documents are emails sent by Richard Nichols, former WNTPA
11
      Executive Director who served until late 2016, and were authenticated by Mr. Nichols at
12
      his deposition, applicable excerpts of which were attached to Defendant’s Opposition at
13
      Dkt. 171-60. During Mr. Nichol’s deposition, he authenticated each of the documents.
14
      (Nichols Dep. 52:5-10, 52:24-53:14, 122:7-11, Nichols Dep. 130:9-21.) These emails
15
      also can be authenticated by a review of their contents. See, e.g., Las Vegas Sands, LLC
16
      v. Nehme, 632 F.3d at 533 (court stating that a letter was potentially authenticated by
17
      review of its contents and characteristics).
18
            X.     Dkt. Nos. 171-71, 171-72, 171-73, 171-75
19
         Plaintiffs object to Dkt. Nos. 171-71, 171-72, 171-73, 171-75 on the grounds of
20
      hearsay. This correspondence from Ms. Levine to Mr. Langel (consisting of one letter
21
      and three emails) depicts the course of the 2012-2013 collective bargaining negotiations
22
      and were introduced through deposition testimony of John Langel, attached to
23
      Defendant’s Opposition at Dkt. 171-66. Again, these documents constitute “verbal acts,”
24
      in which the statements are admissible as relevant to the making of a contract; here, the
25
      collective bargaining agreement. See Acree v. Tyson Bearing Co., Inc., 128 Fed. Appx.
26
      434 (statements during negotiations have a bearing on the intent underlying subsequent
27
      conduct, and are admissible as part of the “verbal act of contract offer and acceptance”);
28
                                                     21
       DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 23 of 24 Page ID
                                       #:7910


1
      Preferred Properties, Inc. v. Indian River Estates, Inc., 276 F.3d at 798 n. 5 (“The verbal
2
      acts doctrine applies where ‘legal consequences flow from the fact that words were said,
3
      e.g. the words of offer and acceptance which create a contract.’” (quoting Black's Law
4
      Dictionary 1558 (6th Ed. 1990)). Also, these documents reflect on the intent behind each
5
      negotiating party, which ultimately led to the collective bargaining agreements central to
6
      this litigation. Fed. R. Evid. 803(c).
7
            Y.     Dkt. No. 171-77
8
         Plaintiffs object to Dkt. No. 171-77 on the grounds of failure to authenticate and
9
      hearsay. Dkt. No. 171-77 is an excerpt from Defendant’s Supplemental Answers to
10
      Plaintiffs’ Interrogatories. Plaintiffs’ claim that the discovery responses have not been
11
      properly authenticated is wrong, as Plaintiffs received these verified responses as a result
12
      of their discovery requests. Further, Dkt. No. 171-77 contains the heading page which
13
      identifies the document as “Defendant’s Supplemental Answers to Plaintiffs’
14
      Interrogatory Nos. 1, 2, 5, 6, and 11,” identifies the names of the parties and Defendant’s
15
      representatives, and includes a verification page dated January 31, 2020. Accordingly,
16
      there are sufficient distinctive characteristics for the document to be authenticated under
17
      Federal Rule of Evidence 901(b)(4). See Held v. Northshore Sch. Dist., No. C13-1548
18
      MJP, 2014 WL 6451297, at *5 (W.D. Wash. Nov. 17, 2014).
19
         Next, contrary to Plaintiffs’ hearsay objection, courts routinely allow interrogatory
20
      responses at summary judgment, when the underlying evidence can be provided in an
21
      admissible form at trial. See JL Beverage Co., LLC v. Jim Beam Brands Co., 828 F.3d
22
      1098, 1110 (9th Cir. 2016). The focus is not on the form of the evidence, but the content.
23
      See Fraser v. Goodale, 342 F.3d 1032, 1036 (9th Cir. 2003). Accordingly, U.S. Soccer’s
24
      Supplemental Answers to Plaintiffs’ Interrogatories should be considered with regard to
25
      its Motion for Summary Judgment.
26
27
28
                                                   22
       DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
     Case 2:19-cv-01717-RGK-AGR Document 198-2 Filed 03/16/20 Page 24 of 24 Page ID
                                       #:7911


1
      III.   Conclusion
2
         Plaintiffs’ Objections disregard the law surrounding what evidence should be
3
      considered at summary judgment. They should be overruled in their entirety.
4
      Dated: March 16, 2020                         Respectfully submitted,
5
                                                    U.S. SOCCER FEDERATION, INC.
6
7
                                                    By:      /s/ Brian Stolzenbach
8                                                         Ellen E. McLaughlin (Pro Hac Vice)
                                                          E-mail: emclaughlin@seyfarth.com
9                                                         Noah Finkel (Pro Hac Vice)
                                                          E-mail: nfinkel@seyfarth.com
10                                                        Brian Stolzenbach (Pro Hac Vice)
                                                          E-mail: bstolzenbach@seyfarth.com
11                                                        Sharilee Smentek (Pro Hac Vice)
                                                          E-mail: ssmentek@seyfarth.com
12                                                        SEYFARTH SHAW LLP
                                                          233 South Wacker Drive, Suite 8000
13                                                        Chicago, Illinois 60606-6448
                                                          Telephone:      (312) 460-5000
14                                                        Facsimile:      (312) 460-7000
15                                                        Kristen M. Peters (SBN 252296)
                                                          E-mail: kmpeters@seyfarth.com
16                                                        SEYFARTH SHAW LLP
                                                          2029 Century Park East, Suite 3500
17                                                        Los Angeles, California 90067-3021
                                                          Telephone:      (310) 277-7200
18                                                        Facsimile:      (310) 201-5219
                                                          Giovanna A. Ferrari (SBN 229871)
19                                                        E-mail: gferrari@seyfarth.com
                                                          Chantelle C. Egan (SBN 257938)
20                                                        E-mail: cegan@seyfarth.com
                                                          SEYFARTH SHAW LLP
21                                                        560 Mission Street, 31st Floor
                                                          San Francisco, California 94105
22                                                        Telephone:      (415) 397-2823
                                                          Facsimile:      (415) 397-8549
23
                                                          Kyllan Kershaw (Pro Hac Vice)
24                                                        E-mail: kkershaw@seyfarth.com
                                                          SEYFARTH SHAW LLP
25                                                        1075 Peachtree Street, NE, Suite 2500
                                                          Atlanta, GA 30309
26                                                        Telephone:      (404) 885-1500
                                                          Facsimile:      (404) 892-7056
27
28
                                                  23
       DEFENDANT’S RESPONSE TO PLAINTIFFS’ EVIDENTIARY OBJECTIONS/ CASE NO. 2:19-CV-01717-RGK-AGR
